U.S. Department of Justice

 

 

United States Attorney
Eastern District of New York
NS:EAG/MEF 271 Cadman Plaza East
F, #2018R01021 Brooklyn, New York 11201

October 3, 2019

By Hand and ECF

The Honorable Vera M. Scanlon
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: United States v. Benjamin Bifalco
Criminal Docket No. 19-444 (ARR)

Dear Judge Scanlon:

The government respectfully moves for an order unsealing the indictment and
arrest warrant in the above-captioned matter.

Respectfully submitted,

RICHARD P. DONOGHUE
United States Attorney

By: /s/
Elizabeth Geddes
Megan E. Farrell
Assistant U.S. Attorneys
(718) 254-6430/6448

Enclosure

ce: Clerk of Court (by ECF)
All Counsel (by ECF)
Case 1:19-cr-00444-ILG Document3 Filed 10/03/19 Page 2 of 2 PagelD #: 13

NS:EAG/MEF
F.# 2018R01021

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

wim emt om ecm om semen een eee xX
UNITED STATES OF AMERICA PROPOSED ORDER
-- against - CR 19-444 (ARR)
BENJAMIN BIFALCO,
Defendant.
an win ume min Bie Leis SS AS SES Be we a X

Upon the agolientbn of RICHARD P. DONOGHUE, United States Attorney
for the Eastern District of New York, by Assistant United States Attorney Elizabeth Geddes,
for an order unsealing the indictment and arrest warrant in the above-captioned matter.

WHEREFORE, it is ordered that the indictment and arrest warrant in the

above-captioned matter be unsealed.

Dated: Brooklyn, New York
O ould

 

 

HONORABLE VERA M. SCANLON
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
